Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/6/22 has been entered. 		
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-3, 12 and 17 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention according to previous office action. In response to this rejection, applicant narrowed down the scope of the invention by deleting the phrase “or enzyme blend comprising the GH_8 family xylanase” in claim 1 and provides no other arguments.
While the examiner appreciates applicant’s effort to somehow narrow down the scope of instant invention, she maintains that said amendment is still insufficient to overcome the 112 first rejection of record  because all enzymes employed in instant method are merely claimed by function and remain to be generic and of enormous breadth.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3, 12 and 17 remain rejected under 35 U.S.C. 103 as obvious over Kraemer according to previous office action. In traversal of this rejection applicant argues the following:
(1) that nowhere in Kraemer is there any disclosure regarding which GH families the xylanases are from and does not mention anything about GH30_8 xylanases. The mere fact that an end-beta 1,4 xylanase may be a GH30_8 xylanase is not sufficient for the office to maintain its 102 rejection. 
 (2) The Office merely cited many teachings from Kraemer and without any reasoning or explanation merely concluded that said reference renders this invention obvious and hence, in the absence of sound reasoning, instant 103 rejection cannot be sustained.
These arguments were fully considered but were found unpersuasive. In response to applicant’s first argument, it should be noted that firstly, applicant did not discover or invent claimed xylanases (or methods of use thereof). Secondly,  “GH30_8 family xylanase” is a name that is merely conventional and in fact, before 2010, the enzymes belonging to said family were known to breakdown carbohydrates and cellulose etc. and were grouped under GH5 subfamilies (see CAZypedia reference mailed to applicant on 12/29/21). Therefore, whether Kraemer explicitly mentions said conventional “GH30_8 family” name or not is hardly convincing to overcome the art.
With respect to the art rejection of record and applicant’s second argument, the examiner has cited a method of use of a species, (i.e. namely: an endo beta 1,4 xylanase from Bacillus subtills)  of the “GH30_8 family” (subgenus) to anticipate or render this invention obvious, which is completely proper. This is because said Bacillus subtilis xylanase is a member (species) of “GH30_8 family” as evidenced by claim 17 of this invention (i.e. applicant’s admittance) and said enzyme of Kraemer does display 100% identity to SEQ ID NO:1 of this invention (see hit # 2 and hit #3 of Patent publication database search of instant SEQ ID NO:1, available under pubic PAIR) and unavoidably has an identical function to xylanases claimed.
Therefore, due to explanations provided above in addition to those provided previously, this rejection remains.
No claim is allowed.
Note:
The following patent publication may be of relevance to this invention:US2019/0330577, 10/2019.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932. The examiner can normally be reached full-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARYAM MONSHIPOURI/Primary Examiner, Art Unit 1651